Title: Henry Dearborn to Thomas Jefferson, 20 January 1820
From: Dearborn, Henry
To: Jefferson, Thomas


					
						Dear Sir,
						
							Boston
							Janury 20th 1820
						
					
					After frequent promises, Mr Stuart has again, forfited his ingagement to finish your Portrait, his last promise was made in Octobr last, when he said he would have it done by the first of January, but on calling on him I found he had not touched it; feeling a little out of patience, I observed to him that I would inform you that you must never expect to have it. I then indicated his having received pay for it, he said that you paid him one hundred dollars for one that you now have in your house, and that he received one hundred dollars for a Medallion, but had received nothing for the one he now has, that he painted this for himself, that he had no commission from any one to paint it, I was too much out of temper to say any thing more to him, and retired.—I hope you have quite recoverd your usual health, and that you will yet for many years enjoy the down hill of life with as great a share of happiness as ever falls to the lot of Man. I am now as old as you were when you retired from public life, and while I continue to enjoy good health and a good share of the means of happiness, am satisfied with my present situation, I belong to a long lived family, there are seven of my Mothers Children now living, our ages average eighty. I am the youngest.—
					
						Mrs Dearborn Joins me in best respects to yourself, and to Mr & Mrs Randolph & family, and in congratulations on Mr Randolphs elivation to the Seat of first Majestrate
						
							H Dearborn
						
					
				